AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                               Page I of 1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                v.                                           (For Offenses Committed On or After November I, 1987)


                       Carlos Pinacho-Reyes                                  Case Number: 3:18-mj-22956-BGS

                                                                            Eric Studebaker Fish
                                                                            Defendant's Attorney


REGISTRATION NO. 8122 5298                                                                            Fll.,ED
THE DEFENDANT:                                                                                           NOii 2 9 20\8
 [:gj pleaded guilty to count( s) 2 of Complaint
 D was found guilty to count( s)                                             CLERK US ~~~"IF~\~~ ~~.~~~RN\A
                                                                          soul ''-'                      , ~ ~·
   after a plea of not guilty.                                            BY                      "
                                  J ged guilty of such count (s), which involve the followin g offense ( s) :
   Accordingly, the defendantis ad'ud

Title & Section                   Nature of Offense                                                           Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1


 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 [:gj   Count( s) 1 of the Complaint is                                      dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

[:gj Assessment: $10 WAIVED           [:g] Fine: WAIVED
[:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Thursday, November 29, 2018
                                                                          Date of Imposition of Sentence




                                                                          UNITED STATES MAGISTRATE JUDGE


                                                                                                                  3: 18-mj-22956-BGS
